  Case 16-30917        Doc 78      Filed 03/04/21 Entered 03/04/21 10:03:10               Desc Main
                                     Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

IN RE:                                            )
                                                  )       Case No. 16-30917
John Edward Koz                                   )
Heather Massey Koz                                )       Chapter 7
                                                  )
                Debtors.                          )


   EX PARTE MOTION FOR ORDER REOPENING CHAPTER 7 CASE WITHOUT
                  THE APPOINTMENT OF A TRUSTEE

        The above-captioned debtors, through undersigned counsel, and pursuant to 11 U.S.C.
503(b), move this Court for the entry of an Ex Parte Order Reopening Case in order to accord relief
to the debtors. Good cause exists in that the debtors seek the avoidance of a judgment lien on their
residence. The judgment lien is in favor of William T. Latham, Individually and derivatively on
behalf of Kola Construction, Inc. (“Latham”).

        This Motion is timely in that the case was closed on January 22, 2019, somewhat more than
two years ago. The Latham judgment lien was not avoided prior to the closing of the case. The
judgment lien is avoidable under 11 U.S.C. 522(f) (in that it impairs the debtor’s exemption in the
residence) and 11 U.S.C. 547 (it is preferential in that it was entered 43 days prior to the filing of the
bankruptcy case). The debtors do not believe that it is necessary to appoint a Chapter 7 Trustee at
this time.

         Dated: March 4, 2021.
                                                THE HENDERSON LAW FIRM

                                                 /s/James H. Henderson
                                                James H. Henderson
                                                State Bar No. 13536
                                                2030 South Tryon, Suite 3H
                                                Charlotte, NC 28203
                                                Telephone:     704.333.3444
                                                Facsimile:     704.333.5003
                                                Email: henderson@title11.com
 Case 16-30917          Doc 78     Filed 03/04/21 Entered 03/04/21 10:03:10           Desc Main
                                     Document     Page 2 of 2


                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

IN RE:                                          )
                                                )      Case No. 16-30917
John Edward Koz                                 )
Heather Massey Koz                              )      Chapter 7
                                                )
                Debtors.                        )


                                  CERTIFICATE OF SERVICE

This is to certify that the undersigned has this day served the attached EX PARTE MOTION
FOR ORDER REOPENING CHAPTER 7 CASE WITHOUT THE APPOINTMENT OF
TRUSTEE to the following parties via ECF filing:

         U. S. Bankruptcy Administrator
         Alexandria_P_Kenny@ncwba.uscourts.gov

         A. Burton Shuford, Trustee (former)
         bshuford@abshuford.com

         And via email to:

         William T. Latham
         c/o Robert J. Bernhardt, Esq.
         Bernhardt & Strawser, PA
         5821 Fairview Road, Ste. 100
         Charlotte, N.C. 28209
         rjb@bernhardtlaw.net


         This 4h day of January, 2021.


                                               THE HENDERSON LAW FIRM

                                                   /s/ James H. Henderson
                                               James H. Henderson
                                               State Bar No. 13536
                                               2030 South Tryon St., Suite 3H
                                               Charlotte NC 28203
                                               Telephone:     704.333.3444
                                               Facsimile:     704.333.5003
                                               Email:         henderson@title11.com
